



Exhibit 10.1

 

DEMAND PROMISSORY NOTE

 

$1,000,000

October 19, 2007

 

FOR VALUE RECEIVED, Nature Vision, Inc., a Minnesota corporation (the “Company”)
promises to pay to Richard Kiphart or his successors or assigns (“Holder”), ON
DEMAND AT ANY TIME AFTER JANUARY 19, 2008, at such place as the Holder of this
Note may designate in writing to the Company, the principal sum of One Million
Dollars ($1,000,000), together with simple interest on the unpaid principal
balance from the date of this Note until fully paid at the rate of fifteen
percent (15%) per annum, based on actual days elapsed in a year of 365 days.
Principal and interest are due and payable in lawful money of the United States
of America.

Accrued but unpaid interest is due and payable in monthly installments, with
each installment equal to the amount of interest that accrued under this Note
during the immediately preceding month, commencing on December 1, 2007, and
continuing on the nineteenth day of each month thereafter until all amounts
owing under this Note have been paid in full. The first payment due on December
1, 2007 will include all interest accrued from October 19, 2007.

After November 19, 2007, this Note may be fully or partially prepaid at any time
during the term of this Note without penalty or premium. Any prepayment made on
or before November 19, 2007 must include interest on the amount of the prepaid
principal as if that principal remained outstanding until November 19, 2007. Any
prepayment shall be applied first to accrued but unpaid interest and the
remainder to principal.

The Company waives presentment, dishonor, protest, demand, diligence, notice of
protest, notice of demand, notice of dishonor, notice of nonpayment, and any
other notice of any kind otherwise required by law in connection with the
delivery, acceptance, performance, default, enforcement or collection of this
Note and expressly agrees that this Note, or any payment hereunder, may be
extended or subordinated (by forbearance or otherwise) at any time, without in
any way affecting the liability of the Company.

The Company agrees to pay on demand all reasonable costs of collecting or
enforcing payment under this Note, including attorney fees and legal expenses,
whether through courts of original jurisdiction, courts of appellate
jurisdiction, or bankruptcy courts, or through other legal proceedings.

This Note may not be amended or modified, nor shall any waiver of any provision
hereof be effective, except only by an instrument in writing signed by the party
against whom enforcement of any amendment, modification, or waiver is sought.
This Note shall be governed by and construed according to the laws of the State
of Minnesota without regard to conflicts of laws principles.

 

 

NATURE VISION, INC.

 



By: 

/s/   Jeffrey Zernov

 

Its:   

President

 


--------------------------------------------------------------------------------